Citation Nr: 1740560	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Whether the Veteran's application for VA payment or reimbursement for private medical services provided by St. Vincents Medical Center on October 3, 2012, was timely received. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 letter decision of the North Florida/South Georgia Department of Veterans Affairs (VA) Medical Center,(the Agency of Original Jurisdiction (AOJ), that denied payment for medical services provided on October 3, 2012, on the basis that that the application for such was not timely received.  Because timeliness of application for reimbursement is a threshold question that has been determined to be dispositive, that is how the issue on appeal has been characterized. 


FINDINGS OF FACT

1.  Private medical services were provided to the Veteran at the St. Vincents Medical Center on October 3, 2012.  

2.  At the time of treatment, the Veteran was service-connected for posttraumatic stress disorder, tinnitus, and hearing loss.  His combined rating was 60 percent.

3.  The Veteran did not receive treatment for a service-connected disorder at the St. Vincents Medical Center; he received treatment for uncontrolled atrial fibrillation.  

4.  Treatment received at the St. Vincents Medical Center was not authorized in advance by VA.

5.  The claim in question for VA payment or reimbursement for private medical services the Veteran provided by the St. Vincents Medical Center on October 3, 2012, by Dr. Daniel Wyzan (rendering provider number 1598781643), was received by VA on February 21, 2013.  


CONCLUSION OF LAW

The claim for VA payment or reimbursement for services provided by the St. Vincents Medical Center on October 3, 2012, by Dr. Daniel Wyzan, was not timely received.  38 C.F.R. § 17.1004 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a). 

The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  The Veteran has neither alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9 (Substantive Appeal).  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

II.  Payment orReimbursement of Private Medical Expenses

The record reflects that the Veteran presented himself to the St. Vincents Medical Center on September 30, 2012.  He was diagnosed as experiencing uncontrolled atrial fibrillation, respiratory failure, and a possible seizure after cardiac arrhythmia.  He was subsequently released from hospital on October 12, 2012.  

Following his release from hospital, the Veteran submitted various claims to the North Florida/South Georgia Veterans Health System in Gainesville, Florida.  Those claims were received within ninety days of his release from hospital.  The VA, upon a review of the records, notified the Veteran that the VA would "pay for the entire episode of care".  However, such payment was only for those bills that it had received in a timely manner.

On February 21, 2013, the VA received the Veteran's claim for treatment provided on October 3, 2012, by Doctor Daniel Wyzan, at St. Vincents Medical Center.  Payment was denied by VA based on a threshold finding that the application for such was not timely filed.

In connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703 (a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including:  "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility. . .until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52 (2016).

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

VA is authorized to reimburse veterans for emergency medical treatment under 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  To be eligible for reimbursement under  38 U.S.C. § 1728, payment or reimbursement is available only where (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728 (a); 38 C.F.R. § 17.120 (2016).  To establish entitlement to payment or reimbursement of the cost of unauthorized medical service, all of the three criteria under 38 U.S.C.A. § 1728 must be satisfied.  See Malone; see also 38 C.F.R. §§ 17.52, 17.53, 17.54 (2014).

Per VA records, the Veteran, at the time of treatment, was not in receipt of total disability due to individual unemployability; it is not alleged that the treatment at issue was for a service connected disability or that treatment in question was aggravated thereby; and there is no evidence to demonstrate that the Veteran was participating in a VA vocational rehabilitation program at the time of said treatment.  Consequently, the provisions for reimbursement under 38 U.S.C.A. § 1728 (West 2014) do not apply, and any reimbursement must be afforded pursuant to 38 U.S.C.A. § 1725.

For reimbursement under 38 U.S.C.A. § 1725, there is a threshold requirement that the claim must be filed within 90 days after the latest of the following:  

(1) July 19, 2001; 
(2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 
(3) (not applicable here) the date of death in specified circumstances; or 
(4) the date the Veteran finally exhausted, without success, action to obtain payment from a third party. 

See 38 C.F.R. § 17.1004 (d)(1), (2), (3), (4) (2016).

38 C.F.R. § 17.1004 (f) provides:  "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the Veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004 (f) (2016).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

Here, however, the Veteran's claim for payment or reimbursement under 38 U.S.C.A. § 1725 for medical treatment received on October 3, 2012, and provided by Dr. Wyzan, was clearly not received by VA more than 90 days before May 21, 2012, and the claim itself was received later than one year after May 21, 2012.  As such, this claim fails to meet the expanded criteria under 38 C.F.R. § 17.1004 (f); therefore, the Board finds that no exception exists in this instance, and it must therefore be concluded that the Veteran's claim was not timely filed. 

In this instance, the Veteran submitted his claim on February 21, 2013.  He was discharged from hospital on October 12, 2012.  To have timely filed his claim for payment or reimbursement for services provided by Dr. Wyzan on October 3, 2012, the Veteran needed to submit his claim to VA by January 20, 2013 - the 90th day after his discharge.  Instead, the Veteran submitted his claim on the 133rd day, which is clearly outside of the ninety day window the Veteran has to file his claim for reimbursement.  

Finally, there is no indication of record that the Veteran's claim was filed after other areas of financial assistance had been pursued and denied.  Therefore, there is no evidence to demonstrate that the period for timely filing of an application for reimbursement may have extended after the 90 days following discharge from the hospital. 

The Board is sympathetic to the Veteran's claim, and his belief that the hospital had initiated within the applicable time frame is not contested.  Moreover, the Board is certainly aware that the VA disability system is at times a daunting process.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014). 

No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, because the Veteran did not receive authorization for private care prior to his treatment, a point which is not contested, because treatment was not administered for a service-connected disability, and because he did not file a claim for reimbursement within 90 days following discharge, reimbursement for unauthorized medical expenses incurred as a result of treatment provided by Dr. Wyzan at a private medical facility on October 3, 2012, is denied.


ORDER

The Veteran's application for VA payment or reimbursement for private medical services provided by St. Vincents Medical Center on October 3, 2012, was not timely received, and the claim is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


